Title: To James Madison from Peder Blicherolsen, 4 December 1804
From: Blicherolsen, Peder
To: Madison, James


Sir.Copenhagen 4th. of December 1804.
It is now a considerable time since I left The United States, and although the unfortunate state of my health has prevented me from directing to You Sir, before now the expressions of my feelings and of my acknowledgment for all Your former proofs of goodness, Yet be assured, that these ever have been, and ever shall be faithfully engraved in my memory. I shall never forget Mr. & Mrs. Madison, nor Their amiable, benevolent and partial dispositions towards me!
Of all occupations of the mind, that of writing is the most difficult to me, as also the most injurious to my weak and suffering nerves; I can therefore make use but of very few words: but I have charged the bearer, Mr. Eckard, Danish Vice-Consul at Philadelphia, who after a short trip to Europe is now on the eve of returning to America, who is my friend, a good and estimable caracter, and well acquainted with my sentiments—to search an opportunity of giving You a full and true account of all that concerns the gratefull Blicherolsen, and his strong and everlasting attachment to You and the charming Mrs. Madison. I beg Sir, You will please to give credit to whatever Mr. Eckard shall have the honour to communicate to You on that Shore.
I further have charged this friend to deliver to Mrs. Madison a small paper-packet, containing some little European trifles for Her toilet. Under Your auspices, Sir, I presume to hope, that She will graciously condescend to accept of them, and not make me unhappy by a refusal: For this reason I moreover entreat Her kindly to remember, that before my departure from the Federal-City, I humbly requested and was favoured with her permission for assuming such freedom.
Lastly I take the liberty to beg the favour of You Sir, in some convenient moment to be the interpreter of the respectfull sentiments of gratitude, attachment and admiration, which The President has so deeply inspired me with, and of which I should risk myself to offer Him my humble and devoted assurances, were the forces of my head in some measure proportionate for that purpose to the dictates of my heart. May He, You, Your Lady and all Yours constantly enjoy Heavens best blessings, and may these lines be received with indulgence, and considered as the sincere though feeble expression of the thanks and friendship of Sir Your most obedient and most heartly devoted Servant
Blicherolsen
